          Case 3:19-cv-00105-MMD-WGC Document 155 Filed 12/29/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
1                                FOR THE DISTRICT OF NEVADA
2
     RB PRODUCTS, INC.,
3
                    Plaintiff,
4
     v.                                               Case No. 3:19-CV-00105-MMD-WGC
5
      ENCORE DEC, L.L.C.; RYZE
6     RENEWABLES RENO, L.L.C.; RYZE
      RENEWABLES, L.L.C.; RESC, L.L.C.; AND
7     RANDY SOULE,                                      ORDER RE:

8
                    Defendants.
9

10

11          JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
12
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the remaining parties who have appeared in this
13
     action – Plaintiff RB Products, Inc. and Defendants Encore Dec, L.L.C., Ryze Renewables Reno,
14
     L.L.C., Ryze Renewables, L.L.C., RESC, L.L.C. and Randy Soule – hereby stipulate to the
15
     dismissal of the remaining claims and parties with prejudice, with each party to bear its own
16

17   attorneys’ fees and costs.

18
     Dated: December 23, 2020
19

20

21   s/ Ashish Mahendru
     Ashish Mahendru (pro hac vice)
22   (Electronic signature by express permission)
     Darren A. Braun (pro hac vice)
23   MAHENDRU, P.C.
24   639 Heights Blvd.
     Houston, Texas 77007
25   amahendru@thelitigationgroup.com
     dbraun@thelitigationgroup.com
26   Attorney for Plaintiff RB Products
27

28
     Case 3:19-cv-00105-MMD-WGC Document 155 Filed 12/29/20 Page 2 of 2




1                                          s/ Mark K. Stonecipher
                                           Greg A. Castro (Pro Hac Vice)
2                                          Mark K. Stonecipher (Pro Hac Vice)
                                           C. Eric Shepard (Pro Hac Vice)
3                                          FELLER SNIDER BLANKENSHIP
                                              BAILEY & TIPPENS, PC
4                                          100 N. Broadway, Suite 1700
                                           Oklahoma City, Oklahoma 73102
5                                          Telephone:     (405) 232-0621
                                           Facsimile:     (405) 232-9659
6                                          E-mail: gcastro@fellerssnider.com
                                                   mstonecipher@fellerssnider.com
7                                                  eshephard@fellerssnider.com
8                                          -and-
9                                          s/ F. Thomas Edwards
                                           F. Thomas Edwards, Esq.
10                                         HOLLEY DRIGGS
                                           800 South Meadows Parkway, Suite 800
11                                         Reno, Nevada 89521
                                           Telephone:    (775) 851-8700
12                                         Facsimile:    (775) 851-7681
                                           E-mail:       jpuzey@nevadafirm.com
13

14                                         Attorney for Defendants, Encore DEC,
                                           L.L.C.; Ryze Renewables Reno, L.L.C.;
15                                         Ryze Renewables, L.L.C.; RESC, L.L.C.,
                                           and Randy Soule
16

17

18

19

20

21                                 IT IS SO ORDERED:

22

23                                 ___________________________________
                                   MIRANDA M. DU
24                                 CHIEF UNITED STATES DISTRICT JUDGE
25

26                                         12/29/2020
                                   DATED: ________________________

27

28
                                  Page 2 of 2
